Citation Nr: 1455727	
Decision Date: 12/18/14    Archive Date: 12/24/14

DOCKET NO.  12-04 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to special monthly compensation (SMC) based on a need for a higher level of aid and attendance (A&A) from another.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and Mr. [redacted]


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Marine Corps from March 1966 to February 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Winston-Salem, North Carolina, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied entitlement to higher level A&A.

The Veteran and a friend testified at a November 2012 hearing held before the undersigned via videoconference from the RO.  A transcript of the hearing is associated with the claims file.  

The Board has reviewed the Veteran's physical claims file and the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

As is discussed in greater detail below, issues related to entitlement to increased evaluations for complications of service-connected stroke and diabetes have been raised by the Veteran in connection with his SMC claim, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See BVA hearing transcript of November 2012. Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

SMC is an additional level of compensation paid to Veterans above the basic levels of compensation for various types of losses or levels of impairment solely due to service-connected disabilities.  It reflects recognition by VA that certain disabilities, either alone or in combination, have an impact on a Veteran beyond the impairment of earning capacity which is central to the Rating Schedule.  38 C.F.R. § 4.1.  Because it considers the synergistic effects of multiple disabilities, a determination of the correct SMC award level requires layering of different entitlements.

Basic eligibility for higher level A&A is established when a Veteran is currently paid a level of SMC at the (o) level or at the maximum level authorized under (p), which is (n1/2+k).  The evidence must then establish, in addition to the need for regular A&A, that the Veteran requires daily care from a health care professional, or under the supervision of such, or he would require hospitalization, nursing home care, or other residential institutional care.  38 C.F.R. § 3.352.  

The Veteran is currently service connected for a number of disabilities, the large majority of which are secondary to or complications of diabetes mellitus and/or a cardiovascular accident, or stroke.  In connection with those disabilities, the Veteran has currently established entitlement to a far lower level of SMC, at level (l + k), representing a need for the actual aid and attendance of another and a loss of use of a creative organ.  On its face, there is no eligibility, and factual entitlement need not be considered.

However, in claiming entitlement to a higher level of A&A, the Veteran has raised claims for increased evaluation for many of these conditions, either by inference or in fact.  Of necessity, he has argued that certain of his underlying service-connected disabilities are worse than currently evaluated, and should be re-rated to show entitlement to higher Schedular compensation and SMC levels.  Specifically, at his November 2012 hearing, the Veteran argued that neurological impairments of all four extremities (related to diabetes and/or a stroke) had arisen or were worse, that his bilateral lower extremity diabetic peripheral vascular disease is worsened, that he now lacks complete bladder control as a stroke residual, and that his vision has worsened, potentially as due to diabetes.

Consideration of the appeal for a higher level of SMC is inextricably intertwined with these claims; adjudication would require discussion of the severity of impairment of the extremities, to include potential findings of loss of use.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Until the Veteran's claims for increased evaluations, and commensurate higher levels of SMC, are adjudicated by the AOJ, adjudication of the higher level A&A appeal would be premature.

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the referred issues of entitlement to increased/separate evaluations for left and right lower extremity peripheral vascular disease, left and right upper and lower extremity peripheral neuropathies (due to diabetes and/or stroke), vision impairment due to diabetes and/or stroke, and bladder dysfunction due to diabetes and/or stroke.  Such adjudications must include consideration of loss of use of each extremity and any corresponding SMC entitlement inferred by the resulting decisions.  

2.  Request a VA medical opinion as to whether the Veteran's service-connected disabilities, individually and in combination, require daily care from a health care professional, or under the supervision of such (physical therapy, injections, changing sterile dressings, care of catheters, etc.).  Without such care, would the Veteran require hospitalization, nursing home care, or other residential institutional care?  The claims folder should be forwarded to the examiner for review and the examination report should indicate the claims folder was reviewed.

3.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




